Wade, C. J.
This is an action for divorce. There was a trial before a jury, and a general verdict in favor of plaintiff. The defendant thereupon made a motion for a judgment in his favor, notwithstanding the verdict for plaintiff, and this motion was granted. The appeal is from the judgment, and there is no evidence in the record. Divorce cases are of chancery jurisdiction (R. S. § 508), and in such cases the decree must proceed from the chancellor. Verdicts or special findings are merely advisory, and may be approved or disregarded as the conscience of the chancellor may demand.
There'was no motion for á new trial, and therefore the evidence is not before us. The judgment and decree are presumed to be supported by the evidence, until the contrary appears.
Judgment affirmed, with costs.
Galbraith, J., McLeary, J., and Bach, J., concur.